DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0338591 A1 to Lachenbruch et al. (hereinafter Lachenbruch), in view of US 2017/0172489 A1 to Afentakis, in further view of US 2007/019127 A1 to Ambati et al. (hereinafter Ambati).
Regarding claim 1, Lachenbruch discloses an apparatus for assessing tissue (Lachenbruch Abstract, a system for implementing the method of tracking a change in tissue status), said apparatus comprising:
A sensor comprising at least one first electrode and at least one second electrode (Lachenbruch Paragraph 0015, sensor 102 may be implemented as an electrical sensor, or a thin-film circuit sensor operable to measure capacitance [capacitors and capacitance sensors have two electrodes]), wherein said sensor is configured to be placed against a patient's skin (Lachenbruch Paragraph 0016, sensors 102 may be secured to the skin of the individual), 
A circuit electronically coupled to said first and second electrodes (Lachenbruch Paragraph 0015, a thin-film circuit sensor operable to measure capacitance) and configured to measure an electrical property between said first and second electrodes and provide information regarding said electrical property (Lachenbruch Paragraph 0016, sensor 102 may include a thin-film circuit including communication circuitry and sensor circuitry [capacitance is a value measured between two electrodes])
A processor communicatively coupled to said circuit (Lachenbruch Paragraph 0007, the server is communicatively coupled to the at least one sensor, and the server includes a processor) and configured to receive said information (Lachenbruch Paragraph 0029, the process of Fig. 2 may be implemented by the server, the sensor 102, or the computing device 106; Lachenbruch Fig. 2, element 202 receive information from sensor), 
And a non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor (Lachenbruch Paragraph 0007, the server includes a processor and a memory storing computer readable and executable instructions that may be executed by the processor), perform the steps of: 
Converting said information into a first sub-epidermal moisture (SEM) value (Lachenbruch Paragraph 0037, the sensor collects information regarding subepidermal moisture levels as a measure of impedance in dermal phase units), and determining a difference between said first SEM value and a reference value (Lachenbruch Paragraph 0037, the information is transmitted to the server which compares the received information with a threshold tissue status), wherein the magnitude of the difference exceeding said reference value is indicative of a change in tissue status (Lachenbruch Paragraph 0037, if the threshold value is exceeded then the server provides an alert indicative of a change in tissue status).
Lachenbruch does not directly disclose:
That the apparatus is used for assessing preeclampsia.
The change in tissue status is indicative of preeclampsia.
The processor is electronically coupled to said circuit.
Afentakis teaches an apparatus for assessing tissue (Afentakis Paragraph 0002, a sensor array to monitor multiple environmental features; Afentakis Paragraph 0015, a monitoring array for detection of pressure ulcers or similar complications). The apparatus including a sensor circuit (Afentakis Paragraph 0016, the sensor array [sensor circuit] may enable one group of sensels employing a first type of capacitive sensors) electronically coupled to a processor (Afentakis Paragraph 0038, for the sake of simplicity it is assumed that the measurement device is equipped with such a matrix or is otherwise equipped with a calculating device [processor]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the device of Lachenbruch for monitoring a tissue status with the processor electrically coupled to the sensor circuit of the Afentakis device for the purpose of increasing the simplicity of the Lachenbruch device by integrating the required processing equipment into the sensor (Afentakis Paragraph 0038, for the sake of simplicity the measurement device is equipped with the calculation device).
The Lachenbruch/Afentakis combination does not directly disclose:
That the apparatus is used for assessing preeclampsia.
The change in tissue status is indicative of preeclampsia.
In the same field of endeavor of monitoring and treating tissue pathologies (Ambati Paragraph 0002, methods for the treatment of traits, diseases, and conditions that respond to biological activity), Ambati teaches that preeclampsia is an example of a condition which is (Ambati Paragraph 0010, conditions associated with decreased vascularity include preeclampsia and wound healing disorders).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Lachenbruch/Afentakis combination for measuring tissue damage, with the teaching of Ambati to assess preeclampsia which is an example of a tissue pathology (Ambati Paragraph 0010, conditions associated with decreased vascularity include preeclampsia).
Regarding claim 2, the Lachenbruch/Afentakis/Ambati combination teaches the apparatus of claim 1 as above wherein, said reference value is predetermined (Lachenbruch Paragraph 0030, the threshold may be selected based on information corresponding to the individual).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0338591 A1 to Lachenbruch et al. (hereinafter Lachenbruch), in view of US 2017/0172489 A1 to Afentakis, in further view of US 2006/0058593 A1 to Drinan et al. (hereinafter Drinan).
Regarding claim 3, Lachenbruch discloses an apparatus for assessing tissue (Lachenbruch Abstract, a system for implementing the method of tracking a change in tissue status), said apparatus comprising:
A sensor comprising at least one first electrode and at least one second electrode (Lachenbruch Paragraph 0015, sensor 102 may be implemented as an electrical sensor, or a thin-film circuit sensor operable to measure capacitance [capacitors and capacitance sensors have two electrodes]), wherein said sensor is (Lachenbruch Paragraph 0016, sensors 102 may be secured to the skin of the individual), 
A circuit electronically coupled to said first and second electrodes (Lachenbruch Paragraph 0015, a thin-film circuit sensor operable to measure capacitance) and configured to measure an electrical property between said first and second electrodes and provide information regarding said electrical property (Lachenbruch Paragraph 0016, sensor 102 may include a thin-film circuit including communication circuitry and sensor circuitry [capacitance is a value measured between two electrodes]), 
A processor communicatively coupled to said circuit (Lachenbruch Paragraph 0007, the server is communicatively coupled to the at least one sensor, and the server includes a processor) and configured to receive said information (Lachenbruch Paragraph 0029, the process of Fig. 2 may be implemented by the server, the sensor 102, or the computing device 106; Lachenbruch Fig. 2, element 202 receive information from sensor), 
And a non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor (Lachenbruch Paragraph 0007, the server includes a processor and a memory storing computer readable and executable instructions that may be executed by the processor), perform the steps of: 
Converting said information into a first sub-epidermal moisture (SEM) value (Lachenbruch Paragraph 0037, the sensor collects information regarding subepidermal moisture levels as a measure of impedance in dermal phase units), and determining a (Lachenbruch Paragraph 0037, the information is transmitted to the server which compares the received information with a threshold tissue status), wherein the magnitude of the difference lesser than said reference value is indicative of a change in tissue status (Lachenbruch Paragraph 0037, if the threshold value is exceeded then the server provides an alert indicative of a change in tissue status; Lachenbruch Paragraph 0031, as used herein, the phrase ‘exceeds the threshold’ includes instances where the value related to the received information is less than the quantified threshold value).
Lachenbruch does not directly disclose:
That the apparatus is used for assessing hypovolemia.
The change in tissue status is indicative of hypovolemia.
The processor is electronically coupled to said circuit.
Afentakis teaches an apparatus for assessing tissue (Afentakis Paragraph 0002, a sensor array to monitor multiple environmental features; Afentakis Paragraph 0015, a monitoring array for detection of pressure ulcers or similar complications). The apparatus including a sensor circuit (Afentakis Paragraph 0016, the sensor array [sensor circuit] may enable one group of sensels employing a first type of capacitive sensors) electronically coupled to a processor (Afentakis Paragraph 0038, for the sake of simplicity it is assumed that the measurement device is equipped with such a matrix or is otherwise equipped with a calculating device [processor]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the device of Lachenbruch for (Afentakis Paragraph 0038, for the sake of simplicity the measurement device is equipped with the calculation device).
The Lachenbruch/Afentakis combination does not directly disclose:
That the apparatus is used for assessing hypovolemia.
The change in tissue status is indicative of hypovolemia.
Drinan teaches using impedance measurements to monitor tissue (Drinan Abstract, measuring an electrical impedance of a region of a subject to monitor hydration; Drinan Paragraph 0136, subdermal tissue hydration). Drinan further teaches using the electrical impedance measurement device to assess hypovolemia (Drinan Paragraph 0045, detect and/or monitor hypovolemia using the probe). Drinan further teaches that hypovolemia is an example of a disease state of underlying tissue (Drinan Paragraph 0049, identification of disease states such as acute or chronic dehydration [hypovolemia]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Lachenbruch/Afentakis combination with the device of Drinan for assessing and indicating hypovolemia as a change in tissue for the purpose of increasing the ability to monitor overall health of an individual (Drinan Paragraph 0002, the amount and/or disposition of water in an individual organism has been correlated with the health of the individual organism; Drinan Paragraph 0003, the potential of bioimpedance data to supplement medical diagnosis and treatment has not been fully realized)
Regarding claim 4, the Lachenbruch/Afentakis/Drinan combination teaches the apparatus of claim 3 as above wherein, said reference value is predetermined (Lachenbruch Paragraph 0030, the threshold may be selected based on information corresponding to the individual).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0338591 A1 to Lachenbruch et al. (hereinafter Lachenbruch), in view of US 2017/0172489 A1 to Afentakis, in further view of NPL Differential Diagnosis of suspected deep tissue injury to Black et al. (hereinafter Black).
Regarding claim 9, Lachenbruch discloses an apparatus for assessing tissue (Lachenbruch Abstract, a system for implementing the method of tracking a change in tissue status), said apparatus comprising:
A sensor comprising at least one first electrode and at least one second electrode (Lachenbruch Paragraph 0015, sensor 102 may be implemented as an electrical sensor, or a thin-film circuit sensor operable to measure capacitance [capacitors and capacitance sensors have two electrodes]), wherein said sensor is configured to be placed against a patient's skin (Lachenbruch Paragraph 0016, sensors 102 may be secured to the skin of the individual), 
A circuit electronically coupled to said first and second electrodes (Lachenbruch Paragraph 0015, a thin-film circuit sensor operable to measure capacitance) and configured to measure an electrical property between said first and second electrodes and provide information regarding said electrical property (Lachenbruch Paragraph 0016, sensor 102 may include a thin-film circuit including communication circuitry and sensor circuitry [capacitance is a value measured between two electrodes]), 
A processor communicatively coupled to said circuit (Lachenbruch Paragraph 0007, the server is communicatively coupled to the at least one sensor, and the server includes a processor) and configured to receive said information (Lachenbruch Paragraph 0029, the process of Fig. 2 may be implemented by the server, the sensor 102, or the computing device 106; Lachenbruch Fig. 2, element 202 receive information from sensor), 
And a non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor (Lachenbruch Paragraph 0007, the server includes a processor and a memory storing computer readable and executable instructions that may be executed by the processor), perform the steps of: 
Converting said information into a first sub-epidermal moisture (SEM) value (Lachenbruch Paragraph 0037, the sensor collects information regarding subepidermal moisture levels as a measure of impedance in dermal phase units), and determining a difference between said first SEM value and a reference value (Lachenbruch Paragraph 0037, the information is transmitted to the server which compares the received information with a threshold tissue status), wherein the magnitude of the difference exceeding said reference value is indicative of a change in tissue status (Lachenbruch Paragraph 0037, if the threshold value is exceeded then the server provides an alert indicative of a change in tissue status)
Lachenbruch does not directly disclose:
That the apparatus is used for assessing preeclampsia.
The change in tissue status is indicative of preeclampsia.
The processor is electronically coupled to said circuit.
Afentakis teaches an apparatus for assessing tissue (Afentakis Paragraph 0002, a sensor array to monitor multiple environmental features; Afentakis Paragraph 0015, a monitoring array for detection of pressure ulcers or similar complications). The apparatus including a sensor circuit (Afentakis Paragraph 0016, the sensor array [sensor circuit] may enable one group of sensels employing a first type of capacitive sensors) electronically coupled to a processor (Afentakis Paragraph 0038, for the sake of simplicity it is assumed that the measurement device is equipped with such a matrix or is otherwise equipped with a calculating device [processor]).
Therefore it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to modify the device of Lachenbruch for monitoring a tissue status with the processor electrically coupled to the sensor circuit of the Afentakis device for the purpose of increasing the simplicity of the Lachenbruch device by integrating the required processing equipment into the sensor (Afentakis Paragraph 0038, for the sake of simplicity the measurement device is equipped with the calculation device).
The Lachenbruch/Afentakis combination does not directly disclose:
That the apparatus is used for assessing compartment syndrome.
The change in tissue status is indicative of compartment syndrome.
Black teaches a method of diagnosing tissue conditions (Black Abstract, deep tissue injury). Black further teaches that sub-epidermal moisture levels may indicate underlying injury up to a week before visible on the outside skin in certain patients (Black Page 533 right-hand column, studying the sub-epidermal moisture levels may indicate underlying injury). Black further teaches that Gluteal compartment syndrome is one example of a condition with underlying tissue injury (Black Page 535 Gluteal Compartment Syndrome section, classic compartment syndrome is ischemia in tissues distal to an area of edema, these tissues are often purple).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Lachenbruch/Afentakis combination with the teachings of Black for diagnosing different tissue injuries including compartment syndrome because sub-epidermal moisture levels may indicate tissue injury up to a week before visual inspection in patients with dark skin tones (Black Pages 533-534, sub-epidermal moisture levels may indicate underlying injury up to a week before visual inspection in patients with dark skin tones).

Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0338591 A1 to Lachenbruch et al. (hereinafter Lachenbruch), in view of US 2017/0172489 A1 to Afentakis, in further view of NPL Differential Diagnosis of suspected deep tissue injury .
Regarding claim 10, the Lachenbruch/Afentakis/Black combination teaches the apparatus of claim 9 as above, wherein said first SEM value is derived from a measurement taken at a first location of the patient's skin (Lachenbruch Paragraph 0016, sensors 102 may be secured to the skin of the individual; Lachenbruch Paragraph 0037, one or more sensors 102 are positioned to collect or sense information regarding a tissue status for the individual), including deriving the reference value from a second SEM value at a location (Lachenbruch Paragraph 0037, the threshold value may be recalculated to include the individual’s SEM of 185 DMU), 
The Lachenbruch/Afentakis/Black combination does not directly teach the apparatus including: 
Taking a measurement at a second location of the patient's skin, and that the reference value is derived from a measurement at a second location of the patient’s skin.
Stoller teaches a bioelectric measurement apparatus for diagnosing impending illness, dysfunction, disease, and/or pathology (Stoller Abstract, apparatus for non-invasively measuring and analyzing bilateral bioelectric potentials on the dermal surface of human subjects for the purpose of measuring impending illness, dysfunction, disease, and/or pathology). Stoller further teaches the apparatus including taking a measurement at first and second locations of the patient’s skin (Stoller Abstract, the apparatus compares the highest differential voltage values of the right body sites with the highest differential voltage values of the left body sites). Stoller further teaches using the measurements at one location of the patient’s skin as a reference value to compare measurements at a first location of the patient’s (Stoller Col. 2 Lines 9-15, The instrumentation of the invention compares the 10 to 14 differential voltage values of the right body side sites with the 10 to 14 differential voltage values of the left body side sites to determine significant voltage value asymmetry between like right-left pairs of sites).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to further modify the Lachenbruch/Afentakis/Black combination with the apparatus of Stoller for comparing dermal bioelectrical measurements on symmetric location across a patient’s body for determining impending illness, dysfunction, disease, and/or pathology in order to provide the benefit of revealing a precise location and nature of the pathology without the need for a battery of highly specific and specialized tests (Stoller Col. 1 Lines 14-20, typically a battery of highly specific and specialized tests are required in order to determine the precise location and nature of the disorder; Stoller Col. 1 Lines 45-54, the presence of some type of irregularity or pathology related to a specific site produces an alteration of the measurements of such site).
Regarding claim 11, the Lachenbruch/Afentakis/Black/Stoller combination teaches the apparatus of claim 10 as above, wherein said first and second locations are symmetric with respect to a centerline of the patient's body (Stoller Fig. 1 and Col. 3 Lines 65-68, pairs of bilateral, symmetric dermal sites of the human body).
Regarding claim 12 the Lachenbruch/Afentakis/Black/Stoller combination teaches the apparatus of claim 10 as above, wherein said first SEM value exceeding said second SEM value by said predetermined amount is indicative of compartment syndrome (Black Page 533 right-hand column, studying the sub-epidermal moisture levels may indicate underlying injury; Black Page 535 Gluteal Compartment Syndrome) at said first location (Stoller Col. 1 Lines 45-54, the presence of some type of irregularity or pathology related to a specific site produces an alteration of the measurements of such site).
Regarding claim 13 the Lachenbruch/Afentakis/Black/Stoller combination teaches the apparatus of claim 10 as above, wherein said second SEM value exceeding said first SEM value by said predetermined amount is indicative of compartment syndrome (Black Page 533 right-hand column, studying the sub-epidermal moisture levels may indicate underlying injury; Black Page 535 Gluteal Compartment Syndrome) at said second location (Stoller Col. 1 Lines 45-54, the presence of some type of irregularity or pathology related to a specific site produces an alteration of the measurements of such site).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR W BLAKE whose telephone number is (571)272-6577.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.B./             Examiner, Art Unit 3791                                                                                                                                                                                           
/TSE W CHEN/             Supervisory Patent Examiner, Art Unit 3791